             Case 2:18-cr-00284 Document 25 Filed 05/30/19 Page 1 of 2 PageID #: 68

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 5/30/2019                                                                 Case Number 2:18-cr-00284
Case Style: USA vs. Pamela Taylor
Type of hearing Sentencing
Before the honorable: 2516-Berger
Court Reporter Ayme Cochran                                                     Courtroom Deputy Kierstin Tudor
Attorney(s) for the Plaintiff or Government Stefan Hasselblad


Attorney(s) for the Defendant(s) Tim Carrico


Law Clerk Fernando Kirkman                                                   Probation Officer Jeff Gwinn
                                                         Trial Time




                                                      Non-Trial Time




                                                        Court Time
8:58 am to 9:12 am
9:27 am to 9:58 am
Total Court Time: 0 Hours 45 Minutes Non-Trial Time/Uncontested Time

                                                     Courtroom Notes
Scheduled Start 9:00 a.m.
Actual Start 8:58 a.m.

Defendant present in person and by counsel for sentencing as to single-count Information.
Counsel note appearances on the record.
Defendant placed under oath.
Def't Ex 1 marked and admitted.
Court addresses PSR; no remaining objections.
Court addresses "acceptance of responsibility."
Court takes recess at 9:12 a.m.

Court resumed at 9:27 a.m.
Court does not apply an "acceptance of responsibility" reduction.
Court ADOPTS findings in PSR except as noted.
Probation to file PSR in court file under seal.
Court ACCEPTS plea agreement.
Court makes findings re: applicable U.S.S.G. ranges.
Court addresses 3553(a) factors and hears from parties re: relevant sentencing issues.
Defendant speaks on her own behalf.
After considering advisory U.S.S.G. ranges and 3553(a) factors, Court IMPOSES sentence as follows:
   Custody: 10 months
   Supervised Release: 3 years
   Restitution: $18,149.04
   Fine: $10,000
   Assessment: $100
Court states reasons for sentence imposed.
Defendant advised of right to appeal.
Defendant RELEASED on prior bond to self-report.
Court recessed at 9:58 a.m.
            Case 2:18-cr-00284 Document 25 Filed 05/30/19 Page 2 of 2 PageID #: 69

                                    District Judge Daybook Entry
Defendant RELEASED on prior bond to self-report.
Court recessed at 9:58 a.m.
